Scott, J.,

delivered the opinion of the Court.

The property of Irwin having been seized by an attachment in a suit begun by Ashhurst & Remington against him, the debt was paid to the plaintiffs without any further proceedings in the cause, and thereupon, in addition to his other fees, the sheriff charged half commission on the debt, under the law regulating fees for serving executions. This was allowed him.
The point involved in this case was settled by this Court in the case of Gordon & Gordon vs. Maupin, Sheriff of Boone county, at the last January term. It was there held, under somewhat like circumstances, that the sheriff was not entitled to a commission against the defendant. The evidence in this case not having been preserved in the bill of exceptions, and no exceptions having been taken in thé court below, the judgment will be affirmed, the other Judges concurring.